185 F.2d 674
51-1 USTC  P 9109
Frank NICKv.John B. DUNLAP, Acting Collector of Internal Revenue.
No. 13385.
United States Court of Appeals Fifth Circuit.
Dec. 21, 1950.

J. Edwin Fleming, S. L. Mayo, Dallas, Tex., for appellant.
Carlton Fox, Sp. Asst. to Atty. Gen., Theron Lamar Caudle, Asst. Atty. Gen., Ellis N. Slack, Sp. Asst. to Atty. Gen., Frank B. Potter, U.S. Atty., Fort Worth, Tex., O. Morris Harrell, Asst. U.S. Atty., Dallas, Tex., for appellee.
Before HUTCHESON, Chief Judge, and HOLMES and RUSSELL, Circuit Judges.
PER CURIAM.


1
Despite the vigorous contentions of appellant to the contrary, we are in no doubt that the decision of Manning v. Seeley Tube & Box Co., 338 U.S. 561, 70 S. Ct. 386, is controlling in this case.  The judgment is


2
Affirmed.